DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 8 and 10 objected to because of the following informalities:  in line 12 of each claim, “shaft” should be --shank--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,316,105 to Khanin et al.
Regarding independent claim 1, Khanin teaches turbine blade (1) comprising: 
a platform (3); 
an airfoil portion (2) extending from the platform in a blade height direction (Fig. 1) and having a pressure surface (on the side indicated at 15) and a suction surface (on the side indicated at 16) extending between a leading edge and a trailing edge (to the right and left of the blade as shown in Fig. 1, respectively); 
a blade root portion (14) positioned opposite to the airfoil portion across the platform in the blade height direction (Fig. 1) and having a bearing surface (the surfaces forming the “fir tree” form of the root 14); and a shank (13) positioned between the platform and the blade root portion (Fig. 1), 
wherein the shank has a cross-section (shown in hatched lines in Fig. 3)
which is perpendicular to the blade height direction of the airfoil portion (Fig. 3 taken from cross-section F-F in Fig. 2), and 
in which a line segment connecting a widthwise center position of a leading-edge- side end portion of the shank and a widthwise center position of a trailing-edge-side end portion of the shank is sloped (the term “sloped” being interpreted to mean “at an angle to” or “not parallel”) to a center line between a pressure-surface-side contour of the blade root portion and a suction-surface-side contour of the blade root portion (as show in the annotated figure below).

    PNG
    media_image1.png
    357
    573
    media_image1.png
    Greyscale






Annotated Fig. 3 of Khanin
Regarding dependent claims 2-4, 6, and 12, Khanin teaches the turbine blade according to claim 1 (see above), wherein:
 the shank has the cross-section satisfying the following condition: (a) the shank has a first contour on a pressure surface side (15), and a trailing-edge- side region of the first contour has a first protruding portion (20) protruding outward to the pressure surface side compared with a leading-edge-side region of the first contour (Fig. 3) (claim 2),
wherein the first contour of the shank on the pressure surface (15) side includes: a first leading-edge-side contour positioned on a leading edge side (to the right of Fig. 3); a first trailing-edge-side contour positioned on a trailing edge side (to the left of Fig. 3); and a first middle contour positioned between the first leading-edge-side contour and the first trailing-edge-side contour (adjacent “26, 27” in Fig. 3), wherein the second contour of the shank on the suction surface side (16) includes: a second leading-edge-side contour positioned on a leading edge side (to the right of Fig. 3); a second trailing-edge-side contour positioned on a trailing edge side (to the left of Fig. 3); and a second middle contour positioned between the second leading-edge-side contour and the second trailing-edge-side contour (adjacent “29” in Fig. 3), and wherein at least one of the first protruding portion or the second protruding portion extends, in a height direction of the shank (the up/down direction in Fig. 2), over a range in the blade height direction including a blade-height-directional position at which a distance between the first middle contour and the second middle contour is smallest and including both sides of the blade-height-directional position (as shown in Fig. 2 where wall 20 covers a span in the height direction which covers the shank which has a constant distance between the pressure and suction sides of “C” as shown in Fig. 3)  (claim 3),
wherein at least one of the first protruding portion or the second protruding portion extends, in the blade height direction of the shank, over an entire range between a lower surface of the platform and an upper end of the bearing surface (“…covers the downstream side 18 of the shank 13 entirely” col. 6, ll. 30-33) (claim 4),
wherein the shank has the cross-section satisfying at least one of the following conditions: (c) the shank has a first contour on a pressure surface side, and a trailing-edge- side region of the first contour has a first recess portion recessed inward from the pressure surface side compared with a leading-edge-side region of the first contour; or (d) the shank has a second contour on a suction surface side, and a leading-edge- side region of the second contour has a second recess portion recessed inward from the suction surface side compared with a leading edge side trailing-edge-side region of the second contour (claim 6),
A turbine comprising: the turbine blade according to claim 1; and a rotor disc having a blade groove engaged with the blade root portion of the turbine blade (col. 5, ll. 29-35) (claim 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,316,105 to Khanin et al in view of US 7,252,481 to Stone.
Regarding independent claim 13, Khanin teaches a method of tuning a natural frequency of a turbine blade including providing a turbine blades with: 
a platform (3); 
an airfoil portion (2) extending from the platform in a blade height direction (Fig. 1) and having a pressure surface (on the side indicated at 15) and a suction surface (on the side indicated at 16) extending between a leading edge and a trailing edge (to the right and left of the blade as shown in Fig. 1, respectively); 
a blade root portion (14) positioned opposite to the airfoil portion across the platform in the blade height direction (Fig. 1) and having a bearing surface (the surfaces forming the “fir tree” form of the root 14); and a shank (13) positioned between the platform and the blade root portion (Fig. 1), 
wherein the shank has a cross-section (shown in hatched lines in Fig. 3)
which is perpendicular to the blade height direction of the airfoil portion (Fig. 3 taken from cross-section F-F in Fig. 2), and 
in which a line segment connecting a widthwise center position of a leading-edge- side end portion of the shank and a widthwise center position of a trailing-edge-side end portion of the shank is sloped (the term “sloped” being interpreted to mean “at an angle to” or “not parallel”) to a center line between a pressure-surface-side contour of the blade root portion and a suction-surface-side contour of the blade root portion (as show in the annotated figure above).
Khanin fails to teach a step of processing an outer shape of the shank so as to change an angle of the line segment with respect to the center line of the blade root portion.
Stone teaches adjusting the natural frequency of a turbine blade by processing the shape of the blade shank (col. 2, ll. 50-67 and claim 10).
Stone further teaches that processing the shape of the blade shank after the blade is formed allows for tuning the blade’s natural frequency so as to avoid aerodynamic excitation frequencies and thereby avoid potentially damaging vibrations (col. 1, ll. 11-18).  Khanin likewise teaches that a blade’s natural frequency must be tuned to as to avoid potentially destructive resonance (col. 2, ll. 15-20).  Therefore, because Khanin teaches modifying a blade shank to avoid dangerous vibrations (resonance), and Stone teaches that altering the shape of a blade shank after the blade is formed and after determination of the frequencies it will experience in use is better for avoiding those frequencies and thereby avoiding potentially damaging vibrations, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khanin by altering the shape of the blade shank as taught by Stone for the purpose of avoiding potentially damaging vibrations (Khanin col. 2, ll. 15-20, Stone col. 1, ll. 11-18).
Regarding dependent claims 14, 15, and 16, Khanin as modified by Stone teaches the method of tuning a natural frequency of a turbine blade according to claim 13 (see above):
wherein a natural frequency in a mode in which the airfoil portion of the turbine blade vibrates along the center line is adjusted by processing the outer shape of the shank (Khanin col. 3, ll. 13-22) (claim 14),
the shank has the cross-section satisfying the following condition: (a) the shank has a first contour on a pressure surface side (Khanin 15), and a trailing-edge- side region of the first contour has a first protruding portion (Khanin 20) protruding outward to the pressure surface side compared with a leading-edge-side region of the first contour (Khanin Fig. 3) and wherein the step of processing the outer shape includes adjusting a protrusion amount of the first protruding portion in a width direction of the shank (adjusting the dimension “D” as discussed at Khanin col. 7, ll. 6-14) (claim 15),
wherein, in the cross-section, the shank satisfies the following conditions: (c) the shank has a first contour on a pressure surface side (15 of Khanin Fig. 3), and a trailing-edge- side region (to the left of Khanin Fig. 3) of the first contour has a first recess portion (21) recessed inward from the pressure surface side compared with a leading-edge-side region of the first contour (recessed with respect to upstream wall 19, Khanin Fig. 3) (claim 16).
Regarding independent claim 17, Khanin as modified by Stone teaches a method of tuning a natural frequency of a turbine blade, the turbine blade including: 
a platform (Khanin 3); 
an airfoil portion (Khanin 2) extending from the platform in a blade height direction (Khanin Fig. 1) and having a pressure surface (on the side indicated at Khanin 15) and a suction surface (on the side indicated at Khanin 16) extending between a leading edge and a trailing edge (to the right and left of the blade as shown in Khanin Fig. 1, respectively); 
a blade root portion (Khanin 14) positioned opposite to the airfoil portion across the platform in the blade height direction (Khanin Fig. 1) and having a bearing surface (the surfaces forming the “fir tree” form of the root 14 of Khanin); and a shank (Khanin 13) positioned between the platform and the blade root portion (Khanin Fig. 1), 
wherein the shank has a cross-section (shown in hatched lines in Khanin Fig. 3)
which is perpendicular to the blade height direction of the airfoil portion (Khanin Fig. 3 taken from cross-section F-F in Fig. 2), and 
 the method comprising: a step of processing an outer shape of the shank (Stone col. 2, ll. 50-67 and claim 10) in a trailing-edge-side region of a first contour of the shank on a pressure surface side (at 21 in Khanin Fig. 3).
Because claim 17 is directed to a method similar to that of claim 13, combining the teachings of Khanin and Stone would have been obvious for the same reasons discussed in the rejection of claim 13.

Allowable Subject Matter
Claims 5 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention claimed in claims 5 and 7-11 is considered to be a non-obvious improvement over the invention patented in Khanin wherein the improvement comprises forming linear portions of the protrusions and shank (for claims 5 and 7) and forming the shank contour with the claimed relative distances between the contour and the centerline (for claims 8-11).  The invention is considered non-obvious because it is not taught by the prior art, nor would it have been obvious to modify Khanin as a design choice to meet the claim limitations due to the disclosure of the shank geometry adjusting the blade’s natural frequency only in a desired mode as disclosed at para. 8 of the instant specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it relates to turbine blades with varying shank geometries.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745